Citation Nr: 0519354	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  99-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a blocked nasal 
lacrimal duct.

2.  Entitlement to service connection for residuals of an 
injury to the left ring finger.

3.  Entitlement to a residual scar of the right rib and hip 
area.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from April 1955 to July 
1956.  This case comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office in Philadelphia, Pennsylvania (RO).

For the reasons indicated below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center in 
Washington, DC. 


REMAND

This case was remanded by the Board in March 2004 for 
additional development, to include a VA examination with 
nexus opinion.  It was reported in the remand that the 
veteran's service medical records appeared to have been 
destroyed by fire.  Examinations were conducted in June 2004 
and January 2005.  In its March 2004 remand, the Board 
directed the RO obtain VA examination(s) to determine the 
current nature and etiology of any disability of the tear 
ducts, the left ring finger, and the right hip area and to 
have the examiner(s) " . . . comment on whether each is at 
least as likely as not due to an injury that occurred in 
service."  

The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  A VA examination 
in June 2004 diagnosed a residual scar of the right flank and 
limited range of motion of the left ring finger.  A January 
2005 VA examination diagnosed a blocked nasal lacrimal duct.  
Because, however, the June 2004 and January 2005 VA 
examination reports do not contain nexus opinions stating 
whether it is as likely as not that the diagnosed conditions 
are related to an injury in service, the Board finds that the 
RO did not comply with the terms of the Board's March 2004 
remand.  Because the RO has not fulfilled its obligations, it 
would potentially be prejudicial to the veteran if the Board 
were to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


Consequently, because another remand of this case is 
warranted for additional development, this case is REMANDED 
for the following actions:

1.  The veteran should be contacted and 
asked again to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have treated him since January 2005 
for any disability of the tear ducts, the 
left ring finger, and/or the right hip 
area.  After securing any appropriate 
consent from the veteran, VA should 
obtain any such treatment records that 
have not previously been associated with 
the veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.

2.  The VA examiner who examined the 
veteran in June 2004 should be requested 
to review the claims file and provide an 
opinion specifically stating whether it 
is as likely as not that the diagnosed 
disabilities of the right ring finger and 
scar of the right flank are related to 
the veteran's active duty service.  The 
VA claims folder, including a copy of 
this Remand, must be made available to, 
and reviewed by, the examiner.  If such 
an opinion cannot be provided without 
resort to speculation, it must be noted 
in the examination report.  A complete 
rationale for all opinions should be 
provided.  The report prepared should be 
typed.  If the examiner who examined the 
veteran in June 2004 is unavailable, 
another appropriate health care provider 
should be asked to review the claims file 
and provide the above requested nexus 
opinion.

3.  The VA examiner who examined the 
veteran in January 2005 should be 
requested to review the claims file and 
provide an opinion specifically stating 
whether it is as likely as not that the 
diagnosed blocked nasal lacrimal duct is 
related to the veteran's active duty 
service.  The VA claims folder, including 
a copy of this Remand, must be made 
available to, and reviewed by, the 
examiner.  If such an opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.  If the 
examiner who examined the veteran in 
January 2005 is unavailable, another 
appropriate health care provider should 
be asked to review the claims file and 
provide the above requested nexus 
opinion.

4.  Thereafter, VA should readjudicate 
the issues currently on appeal, taking 
into consideration any and all evidence 
that has been added to the record since 
the last adjudicative action.  If any of 
the benefits sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case and 
should be afforded an appropriate 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded herein.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



